In the Supreme Court of Georgia



                                    Decided: September 8, 2021


               S21A0706. WILLERSON v. THE STATE.


      LAGRUA, Justice.

      Bryant Willerson was convicted of murder in connection with

the beating death of William McClain. On appeal, Willerson

contends that the evidence presented at his trial was insufficient to

find him guilty beyond a reasonable doubt of the crime of which he

was convicted. He also argues that his trial counsel rendered

constitutionally ineffective assistance for failing to properly impeach

a witness. For the reasons stated below, we affirm. 1


      1McClain was killed on June 12, 2011. On August 28, 2012, a Richmond
County grand jury indicted Willerson for malice murder and felony murder
predicated on aggravated assault. On September 7, 2012, Willerson filed a
motion for psychological evaluation, which the trial court granted on October
26, 2012. Willerson underwent psychological evaluations in November 2012
and was determined to be competent to stand trial. At a jury trial held from
September 21 to 23, 2015, the jury found Willerson guilty but mentally ill on
both counts. On September 23, 2015, the trial court sentenced Willerson to life
without the possibility of parole for malice murder. The felony murder count
     Viewed in the light most favorable to the jury’s verdicts, the

evidence presented at trial showed that Melvin Wright, Jr. was a

security guard at an empty hotel in Augusta, and was hired in part

to keep trespassers off the hotel property. Around 4:30 p.m. on June

11, 2011, Wright was at a nearby barbershop when he learned that

someone had entered the hotel property. When Wright returned to

the hotel property, he encountered Willerson and informed him that

he was not permitted to be on the premises. In response, Willerson

explained that he was on the property looking for a man who had

stolen ten dollars from him, and that this man normally stayed in

either room 123 or 124. Wright escorted Willerson off the property

but assured Willerson that he would look out for the man.

     Around 11:30 p.m., Wright checked rooms 123 and 124 to see

if the man Willerson referenced was on the premises. Wright did not




was vacated by operation of law. See Malcolm v. State, 263 Ga. 369, 372 (4)
(434 SE2d 479) (1993). On September 30, 2015, Willerson timely filed a motion
for new trial, which he amended on July 6, 2018. On July 29, 2019, the trial
court denied Willerson’s amended motion for new trial. Willerson then timely
filed a notice of appeal on August 22, 2019. The appeal was docketed to the
April 2021 term of this Court and was submitted for a decision on the briefs.
                                     2
find anyone in room 123, but he could tell that someone had been

staying in the room. Wright noticed nothing else out of the ordinary

in either room. After completing his search of the two rooms, Wright

retired for the night to a different room in the hotel.

     Around 2:30 a.m., Wright awoke to a “rumbling” noise. He

walked out onto his room’s outdoor balcony, heard glass breaking

and fighting from the direction of rooms 123 and 124, and called the

police. Wright recognized Willerson’s voice shouting, “You stole my

ten dollars, you shouldn’t have stole my ten dollars,” and “[A]s much

as I [done for you,] you had to steal my ten dollars, why you steal my

ten dollars?” Wright looked over the balcony and saw Willerson

striking McClain, who fell onto his back. At that moment, Wright

believed McClain was dead because McClain’s face was covered in

blood and he was lying “stiff” and motionless.

     Moments after the altercation, the police arrived at the hotel

and found McClain’s half-naked body dead outside room 124. Near

the body, the police recovered a lamp base and separate lamp post,

both appearing to have blood on them. Forensic testing showed that

                                   3
the DNA profiles obtained from the blood samples, and from a hair

fiber obtained from the lamp post, matched McClain’s DNA.

     The police began searching the hotel property for Willerson,

whom they located in room 124 — hiding inside the rolled up

window curtains — and subsequently placed him under arrest. The

police noted that Willerson had no visible injuries but observed what

appeared to be blood spatter on his boots and the back of his shirt.

Later testing revealed that the DNA obtained from the blood on

Willerson’s shirt matched McClain’s DNA. A crime scene

investigator testified that the blood spatter pattern on Willerson’s

shirt was “completely consistent with a weapon, if you’re beating

someone and you raise a weapon up, blood falling from that weapon,”

noting further that the spatter pattern indicated that Willerson had

swung downward and hit McClain while McClain was lying on the

ground.

     McClain had multiple lacerations and facial fractures as the

result of at least seven strikes to his face and head and had

additional bruising on his lower torso in a pattern consistent with

                                 4
blunt-force blows from a long, “tubelike” object. McClain’s death was

caused by these blunt-force injuries.

     At trial, Willerson claimed self-defense, relying heavily on a

pre-trial psychological evaluation conducted by Dr. Michael Vitacco,

a licensed psychologist. Dr. Vitacco testified that, during the

evaluation, Willerson revealed that he and McClain had a previous

relationship and that McClain owed him money. Willerson also told

Dr. Vitacco that on the night of the incident, he walked into the hotel

room and discovered McClain masturbating on the bed, after which

McClain propositioned Willerson for sex. Willerson told Dr. Vitacco

that when he rejected McClain’s advance and attempted to leave,

McClain attacked him with a lamp. Willerson said he was afraid

that McClain would hurt him, so he “[grabbed the] lamp and began

hitting [McClain] with it.” Willerson also told Dr. Vitacco that as a

child, he was frequently abused by his parents and sexually abused

and harassed by his brother. Dr. Vitacco noted that Willerson

struggled with various mental disorders, including post-traumatic

stress disorder, anxiety disorder, psychotic disorder, and major

                                  5
depressive disorder. However, Dr. Vitacco testified that Willerson’s

symptoms were in remission at the time of the evaluation because

of various medications Willerson was taking. Dr. Vitacco concluded

that Willerson was “able to tell right from wrong,” was sane at the

time of the incident, and was competent to stand trial.

      1. Willerson contends that the evidence was insufficient to find

him guilty beyond a reasonable doubt of malice murder. 2 We

conclude that this claim lacks merit.

      When considering the sufficiency of the evidence, this Court

views the evidence “in the light most favorable to the verdict and

evaluate[s] whether a rational trier of fact could have found the

defendant guilty beyond a reasonable doubt of the crimes of which

he was convicted.” Davenport v. State, 309 Ga. 385, 388 (1) (846

SE2d 83) (2020) (citing Jackson v. Virginia, 443 U. S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979)). At trial, Willerson claimed

that he acted in self-defense, and the trial court instructed the jury


      2  As noted above in footnote 1, Willerson’s felony murder count was
vacated by operation of law. Accordingly, his enumerations of error with regard
to that count are moot.
                                      6
to consider self-defense as an affirmative defense. “A person is

justified in using force which is intended or likely to cause death or

great bodily harm only if he or she reasonably believes that such

force is necessary to prevent death or great bodily injury to himself

or herself or a third party[.]” OCGA § 16-3-21 (a). “[Deadly force] is

not justified if the degree of force used by the defendant exceeds that

which a reasonable person would believe necessary to defend

against the victim’s unlawful actions.” Harris v. State, 274 Ga. 422,

423 (1) (554 SE2d 458) (2001). See also Clark v. State, 271 Ga. 27,

29 (2) (518 SE2d 117) (1999) (“The use of excessive force or unlawful

force while acting in self-defense is not justifiable[.]”). “When a

defendant presents evidence that he was justified in using deadly

force, the State bears the burden of disproving the defense beyond a

reasonable doubt.” Birdow v. State, 305 Ga. 48, 50 (1) (823 SE2d 736)

(2019).

     Here, the evidence presented at trial was sufficient to disprove

beyond a reasonable doubt the claim of self-defense. Willerson was

heard shouting about his missing ten dollars just before McClain

                                  7
was seen motionless on the ground and was found hiding in the

curtains of a nearby room. The medical examiner testified that

McClain suffered multiple contusions, lacerations, bruises, and

facial fractures and that the lacerations on McClain’s face were the

result of multiple strikes. One of the officers who arrested Willerson

testified that Willerson had not suffered any visible injuries at the

time of his arrest, and the crime scene investigator confirmed that

the blood spatter pattern found on Willerson’s clothing was

consistent with blood spatter caused by striking a person with an

object while the person was lying on the ground. Finally, the blood

on Willerson’s clothes contained only McClain’s DNA, and not

Willerson’s.

     Contrary to Willerson’s assertion that his history of abuse and

mental illness supports his claim of self-defense, “the subjective

fears of a particular defendant are irrelevant in the evaluation of

this defense,” and “[t]he critical factor in a justification defense is

whether a defendant acted with the fear of a reasonable person

under the circumstances.” O’Connell v. State, 294 Ga. 379, 382 (3)

                                  8
(754 SE2d 29) (2014). Given the brutality of the attack against the

victim, the extent of the victim’s injuries, and the fact that Willerson

suffered no injuries in the altercation, the evidence presented by the

State was sufficient to contradict the self-defense claim. When

viewed in the light most favorable to the verdicts, “the evidence

presented at trial . . . was easily sufficient to authorize a rational

jury to reject [Willerson]’s assertion that he killed [McClain] in self-

defense and to instead find him guilty beyond a reasonable doubt”

of the charged crimes. Velasco v. State, 306 Ga. 888, 890-891 (1) (b)

(834 SE2d 21) (2019). Accordingly, this enumeration is without

merit.

     2. Willerson also contends that his trial counsel rendered

constitutionally ineffective assistance by failing to properly confront

Wright with a prior inconsistent statement in accordance with

OCGA § 24-6-613 (b). 3 We disagree.


     3   OCGA § 24-6-613 (b) provides:

     [E]xtrinsic evidence of a prior inconsistent statement by a witness
     shall not be admissible unless the witness is first afforded an

                                         9
     At trial, Wright testified that Willerson appeared “very angry”

during their initial encounter at the hotel. However, according to a

police report compiled by Sergeant Chris Langford, one of the

investigating officers, Wright told the police immediately after the

incident that Willerson “seemed fine” and not “overly upset about

the money.” The defense called Sergeant Langford as a witness at

trial and addressed Langford’s police report. Defense counsel asked,

“Melvin Wright told you that Bryant Willerson seemed fine, did not

seem overly upset about the money[?]” The prosecutor objected to

hearsay, and defense counsel responded by asserting that the

statement fell within the prior inconsistent statement exception to

hearsay. The prosecutor countered by noting that Wright, who had

previously testified, had not been given the chance to explain his

statement during his testimony. The trial court sustained the

prosecutor’s objection, and defense counsel never recalled Wright as




     opportunity to explain or deny the prior inconsistent statement
     and the opposite party is afforded an opportunity to interrogate
     the witness on the prior inconsistent statement or the interests of
     justice otherwise require.
                                     10
a witness.

     At the motion for new trial hearing, Willerson asked trial

counsel if his decision not to address the prior inconsistent

statement with Wright was part of his trial strategy. Trial counsel

responded, “Could have been, could not have been. I don’t know.”

     To prevail on a claim of constitutionally ineffective assistance

of counsel, Willerson must show that his trial counsel’s performance

was deficient and that such deficient performance prejudiced his

defense. See Strickland v. Washington, 466 U. S. 668, 687 (III) (104

SCt 2052, 80 LE2d 674) (1984). “To satisfy the deficiency prong,

[Willerson] must show that trial counsel performed at trial in an

objectively unreasonable way considering all the circumstances and

in the light of prevailing professional norms.” Gaston v. State, 307

Ga. 634, 636 (2) (837 SE2d 808) (2020) (citation and punctuation

omitted). To show that trial counsel’s deficient performance was

prejudicial, “[Willerson] must show a reasonable probability

sufficient to undermine confidence in the outcome that, but for

counsel’s alleged unprofessional errors, the result of the proceeding

                                 11
would have been different.” Williams v. State, 305 Ga. 776, 778 (2)

(827 SE2d 849) (2019) (citation and punctuation omitted). “If the

defendant fails to satisfy either the ‘deficient performance’ or the

‘prejudice’ prong of the Strickland test, this Court is not required to

examine the other.” Hendrix v. State, 298 Ga. 60, 61-62 (2) (779 SE2d

322) (2015).

     Pretermitting whether Willerson’s trial counsel performed

deficiently, Willerson has failed to demonstrate prejudice. Even if

Willerson had successfully impeached Wright’s testimony and cast

doubt on the assertion that Willerson was angry prior to the

altercation, this point bears little relevance to Willerson’s argument

that he acted in self-defense. In fact, as detailed above, there was

ample evidence to support a finding that Willerson’s attack was not

an act of self-defense. Thus, Willerson cannot show a reasonable

probability that the outcome of the trial would have been different

had defense counsel successfully impeached Wright’s testimony on

that point. Accordingly, his claim of ineffective assistance fails. See

Ferguson v. State, 297 Ga. 342, 344-345 (3) (773 SE2d 749) (2015)

                                  12
(counsel’s failure to adduce a prior inconsistent statement did not

prejudice the outcome because “even to the extent [the witness’s]

prior statement could have served to impeach his credibility, it was

unlikely to have had any impact at all on the verdicts”).

     Judgment affirmed. All the Justices concur.




                                 13